EXHIBIT 10

EXECUTION COPY

OMNIBUS AMENDMENT AND RPA AMENDMENT NO. 2

This OMNIBUS AMENDMENT AND RPA AMENDMENT NO. 2 (this “Amendment”), dated as of
July 9, 2010, among Arch Treatment Technologies, Inc., Arch Wood Protection,
Inc., Arch Personal Care Products, L.P., and Arch Chemicals, Inc., each as an
Originator, Arch Chemicals Receivables LLC, as Buyer under the Receivables Sale
Agreement (as defined below) and as Seller under the Receivables Purchase
Agreement (as defined below), Arch Chemicals, Inc., as Servicer, Market Street
Funding LLC (“Market Street”), and PNC Bank, National Association, as LC Bank
and as Administrator.

W I T N E S S E T H:

WHEREAS, the Originators and the Buyer previously entered into that certain
Amended and Restated Receivables Sale Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Sale
Agreement”), dated as of October 6, 2009;

WHEREAS, the Seller, the Servicer, Market Street, the Administrator and the LC
Bank previously entered into that certain Amended and Restated Receivables
Purchase Agreement (as amended, restated, supplemented or otherwise modified
from time to time, the “Receivables Purchase Agreement”), dated as of October 6,
2009;

WHEREAS, the Seller, Market Street, the Administrator and the LC Bank previously
entered into that certain Fee Letter Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Fee Letter”), dated
as of October 6, 2009;

WHEREAS, the Seller, Market Street, the Administrator and the LC Bank previously
entered into that certain Wachovia DACA Letter (as amended, restated,
supplemented or otherwise modified from time to time, the “Side Letter”), dated
as of October 6, 2009;

WHEREAS, the Buyer/Seller desires to amend the Receivables Sale Agreement, the
Receivables Purchase Agreement, the Fee Letter and the Side Letter to modify the
terms thereof; and

WHEREAS, the Originators and the Buyer agree to amend the Receivables Sale
Agreement pursuant to the terms and conditions set forth herein; and

WHEREAS, the Seller, the Servicer, Market Street, the LC Bank, and the
Administrator agree to amend the Receivables Purchase Agreement pursuant to the
terms and conditions set forth herein; and

WHEREAS, the Seller, Market Street, the LC Bank, and the Administrator agree to
amend the Fee Letter pursuant to the terms and conditions set forth herein; and

WHEREAS, the Seller, Market Street, the LC Bank, and the Administrator agree to
amend the Side Letter pursuant to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, Originators, Buyer, Seller, Servicer, Market
Street, LC Bank, and Administrator hereto agree as follows:

Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Receivables Purchase Agreement.

Section 2. Amendments to the Receivables Purchase Agreement.

(a) Section 5.1(n) shall be amended and restated in its entirety to read as
follows:

“(n) Names. The name in which the Seller has executed this Agreement is
identical to the name of the Seller as indicated on the public record of its
state of organization which shows the Seller to have been organized. In the past
five (5) years, the Seller has not used any corporate names, trade names or
assumed names other than the name in which it has executed this Agreement and
the name “Arch Chemicals Receivables LLC” upon the conversion of the Seller from
a Delaware corporation to a Delaware limited liability company.”

(b) Section 5.1(o) shall be amended and restated in its entirety to read as
follows:

“(o) Ownership of the Seller. Arch owns, directly or indirectly, 100% of the
limited liability company interests of the Seller, free and clear of any Adverse
Claim.”

(c) Section 7.1(i)(xii) shall be amended and restated in its entirety to read as
follows:

“(xii) not amend, restate, supplement or otherwise modify its certificate of
formation, limited liability company agreement, certificate of incorporation or
bylaws, as the case may be, in any respect that would impair its ability to
comply with the terms or provisions of any of the Transaction Documents,
including, without limitation, Section 7.1(i) of this Agreement;”

(d) The definition of “Change of Control” in Exhibit I shall be amended by
replacing the second reference to “shares of voting stock” with “limited
liability company interests”.

Section 3. References to Arch. Each reference to “Arch Chemicals Receivables
Corp.” in the Receivables Sale Agreement, Receivables Purchase Agreement, Fee
Letter, Side Letter and any other Transaction Document shall hereinafter be a
reference to “Arch Chemicals Receivables LLC”.

 

2



--------------------------------------------------------------------------------

Section 4. Representations of the Originators, the Buyer, the Seller and the
Servicer. Each of the Originators, the Buyer, the Seller and the Servicer hereby
represent and warrant to the parties hereto that as of the date hereof each of
the representations and warranties contained in the Receivables Sale Agreement,
Receivables Purchase Agreement and any other Transaction Documents to which it
is a party are true and correct as of the date hereof and after giving effect to
this Amendment (except to the extent that such representations and warranties
expressly refer to an earlier date, in which case they are true and correct as
of such earlier date).

Section 5. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:

(a) Administrator shall have received a fully executed counterpart of this
Amendment;

(b) each representation and warranty of the Originators, the Buyer, the Seller
and the Servicer contained herein or in any other Transaction Document (after
giving effect to this Amendment) shall be true and correct;

(c) no (i) Event of Bankruptcy with respect to the Seller, any Originator or any
Affiliate thereof, (ii) Termination Event, (iii) Unmatured Termination Event,
(iv) Amortization Event or (v) Unmatured Amortization Event, shall have occurred
and be continuing; and

(d) The Buyer/Seller shall have been converted from a Delaware corporation to a
Delaware limited liability company.

Section 6. Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Receivables Sale Agreement,
Receivables Purchase Agreement, Fee Letter and Side Letter as of the date
hereof. Except as amended by this Amendment, the Receivables Sale Agreement,
Receivables Purchase Agreement, Fee Letter and Side Letter remain unchanged and
in full force and effect. This Amendment is a Transaction Document.

Section 7. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 8. Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.

 

3



--------------------------------------------------------------------------------

Section 9. Successors and Assigns. The terms of this Amendment shall be binding
upon, and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

Section 10. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 11. Governing Law and Jurisdiction. The provisions of the Receivables
Purchase Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.

Section 12. Notice. The parties hereto hereby agree that the notice requirement
in Section 7.2(a) of the Receivables Purchase Agreement relating to the
conversion of the Seller has been satisfied.

Section 13. Standing Instructions. The Administrator hereby consents to the
modification of the Instructions attached as Schedule B to the Side Letter to
reflect the name change of the Seller in connection with the conversion of the
Seller.

[Signatures appear on following page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Originators, the Buyer, the Seller, the Servicer, Market
Street, the LC Bank, and the Administrator have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.

 

ARCH TREATMENT TECHNOLOGIES, INC., as an Originator By:    /s/   Name: W. Paul
Bush   Title:   Vice President and Treasurer

 

ARCH WOOD PROTECTION, INC., as an Originator By:    /s/   Name: W. Paul Bush  
Title:   Treasurer

 

ARCH PERSONAL CARE PRODUCTS, L.P., as an Originator By: ARCH PCI, Inc., as
General Partner By:    /s/   Name: W. Paul Bush   Title:   Treasurer

 

ARCH CHEMICALS RECEIVABLES LLC, as Buyer and as Seller By:    /s/   Name: W.
Paul Bush   Title:   Vice President and Treasurer

 

Omnibus Amendment and RPA Amendment No. 2



--------------------------------------------------------------------------------

ARCH CHEMICALS, INC., as Servicer and as an Originator By:    /s/   Name: W.
Paul Bush   Title:   Treasurer

 

MARKET STREET FUNDING LLC By:    /s/   Name: Doris J. Hearn   Title:   Vice
President

 

PNC BANK, NATIONAL ASSOCIATION, as LC Bank By:    /s/   Name: Robert M. Martin  
Title:   Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:    /s/   Name: William P.
Falcon   Title:   Vice President

Omnibus Amendment and RPA Amendment No. 2